Per Curiam.

In urging the reversal of the Court of Appeals, the state, in its propositions of law, contends that an affidavit need not utilize the words, ‘4 due to the driving, ’ ’ to be sufficient to allege a violation of R. C. 4549.02.3
Here, all the essential elements of the crime (leaving the scene of an accident) are contained in the affidavit in language equivalent to that used in the statute. It is clear that defendant knew what he was charged with. He admits he was operating the motor vehicle which struck a pedestrian at the time and place alleged in the affidavit.
The affidavit was sufficient to charge a violation of R. C. 4549.02. See State v. Campfield, (Court of Appeals, Ashland County No. 394), appeal dismissed (1953), 159 Ohio St. 236.
The judgment of the Court of Appeals is reversed and the judgment of the Canton Municipal Court, finding defendant guilty of leaving the scene of an accident, is reinstated.

Judgment reversed.

O’Neill,, C. J., Herbert, CorrigaN, SterN, Celebrezze, W. BrowN and P. Browet, JJ., concur.

R. C. 4549.02, as pertinent here, provides:
“In the ease of accident to or collision with persons or property upon any of the public roads or highways, due to the driving or operation thereon of any motor vehicle, the person so driving or operating such motor vehicle, having knowledge of such accident or collision, shall immediately stop his motor vehicle at the scene of the accident or collision and shall remain at the scene of such accident or collision until he has given his name and address * * * to any person injured in such accident or collision or to the operator, occupant, owner, or attendant of any motor vehicle damaged in such accident or collision, or to any police officer at the scene of such accident or collision.
“In the event the injured person is unable to comprehend and record the information required to be given by this section, the other driver involved in such accident or collision shall forthwith notify the nearest police authority concerning the location of the accident or collision, and his name, address, and the registered number of the motor vehicle he was operating, and then remain at the scene of the accident or collision until a police officer arrives, unless removed from the scene by an emergency vehicle operated by a political subdivision or an ambulance.”